Citation Nr: 0702507	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-01 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable initial evaluation for tinea 
cruris and tinea versicolor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  By the September 2003 decision, service 
connection was granted for the disability at issue, effective 
from December 26, 2002.  Consequently, the question now 
before the Board is whether a higher initial rating is 
warranted at any point since December 26, 2002.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This includes the 
possibility of assigning different ratings for different time 
periods, which is what the Board has done below.  Id.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in March 2006.  The 
veteran's case was remanded to the RO for additional 
development in April 2006.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  For the period from December 26, 2002, to January 28, 
2004, and from January 28, 2005, to the present, the 
veteran's tinea cruris and tinea versicolor required no more 
than topical therapy and affected less than 5 percent of the 
veteran's entire body.  

2.  For the period from January 28, 2004, to January 28, 
2005, the veteran was treated for his tinea cruris and tinea 
versicolor with intermittent systemic therapy for a total 
duration of six weeks.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for tinea 
cruris and tinea versicolor for the period from December 26, 
2002, to January 28, 2004, and from January 28, 2005, to the 
present, have not been met.  38 U.S.C.A. § 1155 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Codes 7806, 7813 (2006).

2.  The criteria for a 30 percent evaluation for tinea cruris 
and tinea versicolor have been met for the period from 
January 28, 2004, to January 28, 2005.  38 U.S.C.A. § 1155 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records (SMRs) reveal that the veteran was 
seen for a rash on both ankles, his right knee, and his 
buttocks in September 1982.  He was diagnosed with tinea 
corporis.  He was seen for a rash on his face, posterior 
neck, and dorsal upper extremities in March 1983.  The 
veteran's December 1985 separation examination was negative 
for any reference to a skin disability.  

The veteran was afforded a VA examination in July 2003.  The 
veteran reported that he developed a rash in his groin area 
and around his ankles while serving in Korea in 1982.  The 
veteran reported that the rash was still present in the groin 
area and around his ankles.  He said it was worse in warmer 
weather.  The veteran reported using over-the-counter creams 
and lotions to treat his skin rash.  Physical examination 
revealed multiple hypopigmented circular areas on the 
veteran's chest and back ranging in size from 2-millimeters 
(mm) to 1-centimeter (cm) in size.  There was no erythema or 
scaliness present.  Examination of the groin revealed areas 
with well-demarcated borders with erythema and scaliness 
present.  Examination of the ankles showed two or three areas 
that were 2-mm to 3-mm circular areas with erythema and 
scaliness.  The examiner diagnosed the veteran with tinea 
cruris and tinea versicolor.  

The veteran was afforded VA examination in February 2005.  
The examiner noted that the veteran did not have a rash or 
scarring on his thorax, back, or ankle area.  The examiner 
noted that the veteran had small, circular, hyperpigmented 
areas of the chest and bilateral ankles.  The hyperpigmented 
areas were 1- to 2-mm in circumference.  The skin symptoms 
included itchy, dry, patchy areas.  There was no chloracne or 
scarring alopecia.  There was no involvement of the head, 
face, neck or hands.  The examiner opined that three percent 
of the veteran's total body was affected.  No scarring or 
disfigurement was reported.  The examiner noted that the 
course of the disease has been intermittent and was worse in 
warmer weather.  The examiner said there was no decrease in 
the veteran's normal daily activity including general 
employment capacity.  The veteran's treatment was use of 
Ketoconazole 2 percent cream.  The veteran denied side 
effects from the medication.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 2002 to April 2006.  The veteran 
reported an inguinal rash worse in the summer when he was 
seen in October 2003.  Clotrimazole 1 percent topical cream 
was prescribed twice daily.   The examiner said the rash had 
minimal scaling and was tinea in appearance.  On January 28, 
2004 the veteran was prescribed Ketoconazole 200 milligrams 
(mg) by mouth for one day.  In February 2004 the veteran 
reported a rash for three months.  He was noted to have been 
treated with topical Clotrimazole and one day of 
Ketoconazole.  A 14-day course of Lamisil 250 mg tablets was 
prescribed.  In April 2004 and October 2004 the veteran was 
noted to have again been prescribed Lamisil 250 mg by mouth 
for 14 days each time.  The veteran was also prescribed 
Ketoconazole 2 percent cream for future outbreaks and 
Clotrimazole 1 percent topical cream.  

The veteran testified at a video conference hearing in June 
2006.  The veteran reported that he has areas of 
hypopigmentation related to his skin disability.  He said the 
rash covers him from his neck to his ankles.  He said that 
seven months is the longest period of time that he has had 
the rash.  He said other times the rash lasts a month and a 
half.  He testified that he was prescribed topical cream 
which was not effective so he was then prescribed oral 
medications.  The veteran testified that he was placed on two 
different oral medications for a period in excess of two 
months.  He said he had not been prescribed pills for a year 
or so.  He said the rash was currently inactive.  He said the 
rash usually flared up in late fall and spring.  He said he 
did not use the topical creams during the inactive phase of 
the rash.  The veteran said he always has areas of 
hypopigmentation even when he does not have a flare-up of the 
rash.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp.2005); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  The veteran's claim for a higher 
evaluation for his tinea cruris and tinea versicolor is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) with an initial rating award.  
As noted in the introduction above, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's tinea cruris and tinea versicolor is rated as 
noncompensably disabling under Diagnostic Codes 7806, 7813.  
38 C.F.R. § 4.118 (2006).  Diagnostic Code 7813 pertains to 
dermatophytosis or tinea and is rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801-7805), or dermatitis (Diagnostic Code 7806), 
depending on the predominant disability.  Under Diagnostic 
Code 7806, a noncompensable evaluation is for application 
when the area affected by the disability is less than 5 
percent of the entire body or less than 5 percent of the 
exposed areas affected and no more than topical therapy has 
been required during the past twelve-month period.  A 10 
percent evaluation is warranted where the skin disability 
affects at least 5 percent but less than 20 percent of the 
entire body, or at least 5 percent of the exposed areas 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
twelve-month period.  A 30 percent evaluation requires that 
the skin disability affect 20 to 40 percent of the entire 
body or 20 to 40 percent of the exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  A 60 percent rating requires more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy during the past twelve-month period.  Diagnostic Code 
7806.

The VA treatment records show that the veteran was prescribed 
one day of oral Ketoconazole to treat his skin disability in 
January 28, 2004.  In February 2004 the veteran was again 
treated systemic therapy, but it was for 14 days.  In April 
2004 and October 2004 the veteran was again treated with 
separate two-week courses of oral Lamisil.  At all other 
times the veteran was treated with topical medications.  The 
veteran has asserted that the skin disability covers him from 
neck to his ankles and that he has areas of hypopigmentation 
even when the skin disability is in an inactive phase.  The 
July 2003 VA examiner reported that physical examination 
revealed multiple hypopigmented circular areas on the 
veteran's chest and back ranging in size from 2-mm to 1-cm in 
size.  There was no erythema or scaliness present.  
Examination of the groin revealed areas with well-demarcated 
borders with erythema and scaliness present.  Examination of 
the ankles showed two or three areas which were 2-mm to 3-mm 
circular areas with erythema and scaliness.  The examiner 
diagnosed the veteran with tinea cruris and tinea versicolor.  
The February 2005 VA examiner reported that the veteran did 
not have a rash or scarring on his thorax, back, or ankle 
area.  The examiner noted that the veteran had small, 
circular, hyperpigmented areas of the chest and bilateral 
ankles.  The hyperpigmented areas were 1- to 2-mm in 
circumference.  The skin symptoms included itchy, dry, patchy 
areas.  There was no chloracne or scarring alopecia.  There 
was no involvement of the head, face, neck, or hands.  The 
examiner specifically stated that three percent of the 
veteran's total body was affected.  No scarring or 
disfigurement was reported.  

The Board finds that the veteran's symptomatology more 
closely approximates the criteria for a 30 percent rating 
under 38 C.F.R. § 7806 (2006) for the time period from 
January 28, 2004, to January 28, 2005, because he was 
prescribed systemic therapy during that time period for a 
duration of six weeks.  

For the time period from December 26, 2002, to January 28, 
2004, and from January 28, 2005, forward, the veteran's skin 
disability more closely approximates the criteria for a 
noncompensable rating under 38 C.F.R. § 7806 (2006).  The 
veteran was only treated with topical therapy during the time 
periods referenced.  Additionally, no evidence suggests that 
the area affected was at least 5 percent of the entire body 
or at least 5 percent of exposed areas.  In fact, the 
February 2005 VA examiner noted that the veteran's skin 
disability affected three percent of his total body and that 
there was no involvement of the head, face, or neck.  He also 
noted that there was no scarring or disfigurement.  

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that the veteran's service-connected 
tinea cruris and tinea versicolor has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take factors such as an 
adverse effect on employment into account.  The veteran has 
not reported a decrease in normal daily activity including 
general employment capacity.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2006).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate a claim for service connection in 
January 2003.  The veteran appealed the rating assigned and 
the veteran was informed in a letter dated in September 2005 
that he should obtain and provide copies of treatment 
records, unless he desired the RO's assistance in that 
endeavor.  He was informed that the evidence must show that 
his disability had worsened in order to establish an 
increased rating.  The veteran was informed what the RO had 
done to assist with his claim.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  VA treatment reports 
were obtained and associated with the claims file.  The 
veteran was afforded several VA examinations.  The veteran 
testified at a video conference hearing.  The Board finds 
that every effort has been made to seek out evidence helpful 
to the veteran and his claim for a higher rating.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e) (2006).  


ORDER

Award of a compensable evaluation for the veteran's service-
connected tinea cruris and tinea versicolor for the period 
from December 26, 2002, to January 28, 2004, and from January 
28, 2005, to the present is denied.  

Entitlement to a 30 percent disability rating for tinea 
cruris and tinea versicolor is granted for the period from 
January 28, 2004, to January 28, 2005, subject to the law and 
regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


